Fitzsimons, J.
—The plaintiff was not required to prove the death of' Fogarty’s father and mother before his death, or any other allegation contained in paragraph 4 of the complaint, because of defendant’s answer. Besides, at folio 291 it appears from the statement of defendant’s counsel that the only defense herein was that the fund sued for herein was payable-directly to those entitled to it, and not to plaintiff, as administrator, or that it reverted to the defendant .because of the failure of plaintiff’s testator to designate a beneficiary. This defense is without merit, in our opinion, and a complete answer was made to it by the trial justice in his-opinion filed upon the denial of the motion made by defendant for a new trial herein; and for the reason therein assigned we think that this judgment should be affirmed, with costs, and it is so ordered. All concur.